          Case 2:20-cv-02431-JJT Document 1 Filed 12/17/20 Page 1 of 4



     Phillip H. Stanfield, Bar #011729
 1   David L. Stout, Jr., Bar #024857
     Nicolas T. Martino, Bar #034746
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7877
     pstanfield@jshfirm.com
 5   dstout@jshfirm.com
     nmartino@jshfirm.com
 6
     Attorneys for Defendants
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF ARIZONA
10   Cindy Cator, individually and as                     NO.
     statutory beneficiary for Rickie
11   Sorenson, deceased                                   NOTICE OF REMOVAL
     ,
12
                                             Plaintiff,
13
                   v.
14
     Shani A. Curless and John Doe Curless, wife
15   and husband; Russo Brothers Transport, Inc., a
     California corporation; John and Jane Does 1-
16   5; and ABC Corporations 1-5,
17                                       Defendants.
18
19                 Defendants Shani A. Curless (“Curless”) and Russo Brothers Transport, Inc.
20   (“Russo Brothers”) (together, “Defendants”), pursuant to 28 U.S.C. §§ 1332, 1441, and
21   1446, file this Notice of Removal of an Arizona State Court action against it to the United
22   States District Court for the District of Arizona and state as follows:
23
24
25
26
27   8976492.1                                    -1-
28                                                                      PLEADING TITLE (CASE NO.)
          Case 2:20-cv-02431-JJT Document 1 Filed 12/17/20 Page 2 of 4



                                     PROCEDURAL HISTORY
 1
                   1.       On or about November 16, 2020, an action was commenced against
 2
     Defendants in the Superior Court of the State of Arizona, in and for the County of
 3
     Maricopa, under the case number CV2020-014706. Plaintiff filed a First Amended
 4
     Complaint on November 25, 2020. Copies of the pleadings filed to date in the State Court
 5
     action are attached as Exhibit A.
 6
                   2.       On November 20, 2020, Defendants accepted service of the
 7
     Complaint through undersigned counsel regarding the above-mentioned action.
 8
     Defendants then accepted service of the First Amended Complaint in the same manner on
 9
     November 25, 2020.
10
                                    TIMELINESS OF REMOVAL
11
                   3.       Under 28 U.S.C. § 1446(b)(1), a notice of removal shall be filed
12
     within 30 days after the receipt by the defendants, through service or otherwise, of a copy
13
     of the initial pleading setting forth the claim for relief upon which such action or
14
     proceeding is based.
15
                   4.       This Notice of Removal is filed within 30 days after the Complaint
16
     was served, and is therefore timely. See 28 U.S.C. § 1446(b)(1).
17
                   5.       A Notice of Filing Notice of Removal was filed with the Superior
18
     Court in and for Maricopa County. See Notice of Filing Notice of Removal (exclusive of
19
     exhibits), attached as Exhibit B.
20
                                         BASIS OF REMOVAL
21
                   6.       This Court has original jurisdiction over this action pursuant to 28
22
     U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and there is
23
     complete diversity of citizenship. See 28 U.S.C. § 1332(a).
24
                   7.       Plaintiff asserts a wrongful death claim as a result of Defendants’
25
     alleged liability. While Plaintiff has not yet claimed or asserted a specific amount of
26
     damages, Plaintiff has characterized the action as a Tier 3 under the Arizona Rules of
27   8976492.1                                     -2-
28                                                                       PLEADING TITLE (CASE NO.)
          Case 2:20-cv-02431-JJT Document 1 Filed 12/17/20 Page 3 of 4




 1   Civil Procedure, which indicates Plaintiff’s damages exceed $300,000. Additionally,

 2   Plaintiff is claiming compensatory damages. Accordingly, Defendants believe Plaintiff’s

 3   claim exceeds the sum of $75,000.

 4                     8.    Defendant Russo Brothers is a California corporation with its

 5   principal place of business in Sacramento, California. Accordingly, Defendant Russo

 6   Brothers is a citizen of California.

 7                     9.    Defendant Curless is a resident of, and is domiciled in, Modesto,

 8   California. Accordingly, Defendant Curless is a citizen of California.

 9                     10.   Plaintiff Cindy Cator is believed to be a resident of, and is domiciled

10   in, Maricopa County, Arizona. Accordingly, Plaintiff Cator is therefore believed to be a

11   citizen of Arizona.

12                     11.   Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants “who have

13   been properly joined and served must join in or consent to the removal of the action” for

14   all actions removed based on diversity of citizenship. Defendants consent to the removal

15   of this action.

16                     12.   By filing this Notice of Removal, Defendants do not waive, but rather

17   expressly reserve, all rights, defenses, and objections of any nature that it may have to

18   Plaintiff’s claims.

19                     WHEREFORE, Defendants respectfully request this action be removed to

20   this Court.

21
22
23
24
25
26
27   8976492.1                                      -3-
28                                                                        PLEADING TITLE (CASE NO.)
          Case 2:20-cv-02431-JJT Document 1 Filed 12/17/20 Page 4 of 4



                     DATED this 17th day of December 2020.
 1
                                                  JONES, SKELTON & HOCHULI, P.L.C.
 2
 3
                                                  By
 4                                                     Phillip H. Stanfield
                                                       David L. Stout, Jr.
 5                                                     Nicolas T. Martino
                                                       40 North Central Avenue, Suite 2700
 6                                                     Phoenix, Arizona 85004
                                                       Attorneys for Defendants
 7
 8                                 CERTIFICATE OF SERVICE
 9                   I hereby certify that on this 17th day of December 2020, I caused the

10   foregoing document to be filed electronically with the Clerk of Court through the

11   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF

12   system.

13
                     I further certify that some of the participants in the case are not registered
14
     CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
15
     participants:
16
17   Mark P. Breyer, Esq.
18   Mark T. Ichiyama, Esq.
     BREYER LAW OFFICES, P.C.
19   3840 E. Ray Road
     Phoenix, Arizona 85044
20
     Attorneys for Plaintiff
21
22
23
     /s/ S. Coffey
24
25
26
27   8976492.1                                      -4-
28                                                                       PLEADING TITLE (CASE NO.)
